Title: To James Madison from Louis-Marie Turreau de Garambouville, December 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Washington le  Décembre 1806.

J’eusse addressé déjà ma plainte au Gouvernement fédéral relativement à la perte de l’Impetueux, Vaisseau de Sa Majesté Impériale & Royale, si la lettre que vous m’avez fait l’honneur de m’écrire le 6. Octobre dernier ne m’eût porté à croire qu’on s’était occupé de prévenir ma juste réclamation ou d’y Satisfaire.
Le Vaisseau de Guerre français, l’Impetueux, alors en détresse, non Seulement a été chassé dans les eaux de votre Jurisdiction maritime, mais on a tué des hommes de Son Equipage & enfin on a brulé le Bâtiment lorsqu’il était à longeur de Cable de votre Territoire.
Il Serait affligeant & inutile, Monsieur, de vous rappeler combien de fois les Anglais ont violé, & votre Neutralité, & le réfuge que doit assurer le privilège de votre Jurisdiction & de vos ports aux Vaisseaux, quelqu’ils Soient, que les outrages de la mer ou le Sort des Combats réduisent à la nécessité de courir Sur une Côte hospitalière.  Mais j’ai l’honneur de vous observer que, Si la loi commune rend les Gouvernements respectivement responsables des dommages commis dans leurs eaux ou Sur leur territoire, a plus forte raison, Monsieur, le Gouvernement fédéral jugera-t-il convenable d’indemniser la france pour la perte absolue d’un de ses Vaisseaux de Guerre, Surtout dans une circonstance prévue par vos propres loix qui abandonnent à la Sagesse & à la discrétion de M. le Président, le choix des moyens de prévenir des outrages de cette Nature ou de les venger.  Agréez, Monsieur, l’assurance de ma haute Considération.

Turreau


Le Ministre Plénipotre. de france prie Monsieur Madison de se rappeler la Note qu’il a eu l’honneur de lui addresser le 17. décembre & à laquelle il n’a pas reçu de réponse.

